Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D20-833
                       Lower Tribunal No. 19-26682
                          ________________


          Heritage Property & Casualty Insurance Company,
                              Appellant,

                                     vs.

           Virginia Gardens Condominium Association, Inc.,
                              Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

     Rubinton & Associates, P.A., and Jeffrey A. Rubinton and Tiffany
Rothenberg (Tampa); Link & Rockenbach, P.A., and Kara Rockenbach Link
and David A. Noel (West Palm Beach), for appellant.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman, for
appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.
      Heritage Property and Casualty Insurance Company (“Heritage”)

appeals the trial court’s May 20, 2020 order granting Virginia Gardens

Condominium Association, Inc.’s (“insured”) motion to compel appraisal.

After conducting an evidentiary hearing on the insured’s appraisal motion,

the trial court rejected Heritage’s principal argument that the insured’s repair

estimate did not evidence a disagreement on the scope of a covered loss,

but, rather, constituted a supplemental claim. The trial court’s conclusion that

the insured did not make a supplemental claim is supported by competent,

substantial evidence and the trial court’s determination that the parties have

a disagreement ripe for appraisal was correct as a matter of law; furthermore,

the trial court did not abuse its discretion in permitting the appraisal to go

forward while preserving Heritage’s right to raise coverage defenses.1 See

Barbato v. State Farm Fla. Ins. Co., 46 Fla. L. Weekly D597, 2021 WL

1009274, at *1 (Fla. 3d DCA Mar. 17, 2021) (“Ordinarily, we review a trial

court’s order compelling appraisal de novo as to the application of the law to

the facts, and review factual findings for competent, substantial evidence.

However, we reiterate that ‘we have left it to the trial court's discretion to

decide ‘the order in which the issues of damages and coverage are to be


1Heritage argued below that the insured forfeited coverage by lying on the
subject policy’s renewal application. We express no opinion as to the merits
of this coverage defense.

                                       2
determined by arbitration and the court.’’ Citizens Prop. Ins. Corp. v. Mango

Hill Condo. Ass'n 12 Inc., 54 So. 3d 578, 581 (Fla. 3d DCA 2011) (quoting

Sunshine State Ins. Co. v. Rawlins, 34 So. 3d 753, 754 (Fla. 3d DCA

2010)).”) (citation omitted).

      Affirmed.




                                     3